PER CURIAM
Willetta E. Townsend ("Movant") appeals the motion court's denial, without an evidentiary hearing, of her amended motion for post-conviction relief under Mo. Sup. Ct. Rule 29.15.1 Movant was convicted of robbery in the first degree and armed criminal action for taking bus transfer passes and a bus driver's wig at knifepoint after an escalating argument with the bus driver.
Movant contends she received ineffective assistance of trial counsel, raising two points on appeal: (1) counsel failed to submit the lesser-included offense of felony robbery in the second degree in addition to submitting instruction on the offense of misdemeanor stealing; and (2) counsel failed to object to Jury Instruction No. 5 where it departed from the original charging document's identification of bus transfer tickets as the sole property forcibly taken to include the forcible taking of the wig. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err in *246denying post-conviction relief. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for use of the parties setting forth the reasons for the decision.
We affirm the judgment pursuant to Rule 84.16(b).

All rule citations are to the Missouri Supreme Court Rules (2011) unless otherwise indicated.